EXHIBIT 10.8


LOAN NUMBER
LOAN NAME
ACCT. NUMBER
NOTE DATE
INITIALS
103428-02
CTD Holdings, Inc.
 
03/22/11
BM
NOTE AMOUNT
INDEX (w/Margin)
RATE
MATURITY DATE
LOAN PURPOSE
$100,000.00
Wall Street Journal Prime plus
6.5%
Payable on Demand
Commercial
 
2.000%
         
Creditor Use Only
   



 
PROMISSORY NOTE
 
(Commercial - Revolving Draw)
State of Florida's Documentary Stamp Tax for this Note required by law in the
amount of $350.00 has been paid directly to the Florida Department of Revenue.
Lender's Certificate of Registration is No.59-0808589. 

--------------------------------------------------------------------------------

 
DATE AND PARTIES.  The date of this Promissory Note (Note) is March 22,
2011.  The parties and their addresses are:
 
LENDER:
 
SUNSTATE FEDERAL CREDIT UNION
405 SE 2nd Place
Gainesville, FL 32602
Telephone: (352) 381-5200 x5197
 
BORROWER:
 
CTD HOLDINGS, INC.
a Florida Corporation
27317 NW 78th Avenue
High Springs, FL 32643
 
1. DEFINITIONS.  As used in this Note, the terms have the following meanings:
 
A. Pronouns.  The pronouns "I," "me," and "my" refer to each Borrower signing
this Note, individually and together.  "You" and "Your" refer to the Lender.
 
B. Note.  Note refers to this document, and any extensions, renewals,
modifications and substitutions of this Note.
 
C. Loan.  Loan refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submitted for this
transaction such as applications, security agreements, disclosures or notes, and
this Note.
 
D. Loan Documents.  Loan Documents refer to all the documents executed as a part
of or in connection with the Loan.
 
E. Property.  Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.
 
F. Percent.  Rates and rate change limitations are expressed as annualized
percentages.
 
2. PROMISE TO PAY.  For value received, I promise to pay you or your order, at
your address, or at such other location as you may designate, amounts advanced
from time to time under the terms of this Note up to the maximum outstanding
principal balance of $100,000.00 (Principal), plus interest from the date of
disbursement, on the unpaid outstanding Principal balance until this Note is
paid in full and you have no further obligations to make advances to me under
the Loan.
 
 I may borrow up to the Principal amount more than one time.
 
 All advances made will be made subject to all other terms and conditions of the
Loan.
 
3. INTEREST.  Interest will accrue on the unpaid Principal balance of this Note
at the rate of 6.5 percent (Interest Rate) until March 23, 2011, after which
time it may change as described in the Variable Rate subsection.
 
A. Interest After Default.  If you declare a default under the terms of the
Loan, including for failure to pay in full at maturity, you may increase the
Interest Rate payable on the outstanding Principal balance of this Note.  In
such event, interest may accrue at the maximum amount allowed by law, subject to
your sole discretion.
 
B. Maximum Interest Amount.  Any amount assessed or collected as interest under
the terms of this Note will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater.  Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance.  Any remainder will be refunded to me.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
C. Accrual.  Interest accrues using an Actual/365 days counting method.
 
D. Variable Rate.  The Interest Rate may change during the term of this
transaction.
 
(1) Index.  Beginning with the first Change Date, the Interest Rate will be
based on the following index: the base rate on corporate loans posted by at
least 70% of the 10 largest U.S. banks known as the Wall Street Journal U.S.
Prime Rate.
 
The Current Index is the most recent index figure available on each Change
Date.  You do not guaranty by selecting this Index, or the margin, that the
Interest Rate on this Note will be the same rate you charge on any other loans
or class of loans you make to me or other borrowers.  If this Index is no longer
available, you will substitute a similar index.  You will give me notice of your
choice.
 
(2) Change Date.  Each date on which the Interest Rate may change is called a
Change Date.  The Interest Rate may change March 23, 2011 and daily thereafter.
 
(3) Calculation Of Change.  On each Change Date you will calculate the Interest
Rate, which will be the Current Index plus 2,000 percent.  The result of this
calculation will be rounded up to the nearest .01 percent.  Subject to any
limitations, this will be the Interest Rate until the next Change Date.  The new
Interest Rate will become effective on each Change Date.  The Interest Rate and
other charges on this Note will never exceed the highest rate or charge allowed
by law for this Note.
 
(4) Limitations.  The Interest Rate changes are subject to the following
limitations:
 
(a) Lifetime.  The Interest Rate will never be less than 6.500 percent.
 
(5) Effect Of Variable Rate.  A change in the Interest Rate will have the
following effect on the payments: The amount of scheduled payments will change.
 
4. ADDITIONAL CHARGES.  As additional consideration, I agree to pay, or have
paid, these additional fees and charges.
 
A. Nonrefundable Fees and Charges.  The following fees are earned when collected
and will not be refunded if I prepay this Note before the scheduled maturity
date.
 
Loan.  A(n) Loan fee of $750.00 payable from separate funds on or before today's
date.
 
Florida Doc Stamp.  A(n) Florida Doc Stamp fee of $350.00 payable from separate
funds on or before today's date.
 
Filing.  A(n) Filing fee of $38.00 payable from separate funds on or before
today's date.
 
5. REMEDIAL CHARGES.  In addition to interest or other finance charges, I agree
that I will pay these additional fees based on my method and pattern of
payment.  Additional remedial charges may be described elsewhere in this Note.
 
A. Late Charge.  If a payment is more than 10 days late, I will be charged
10.000 percent of the Amount of Payment.  I will pay this late charge promptly
but only once for each late payment.
 
6. GOVERNING AGREEMENT.  This Note is further governed by the Commercial Loan
Agreement executed between you and me as a part of this Loan, as modified,
amended or supplemented.  The Commercial Loan Agreement states the terms and
conditions of this Note, including the terms and conditions under which the
maturity of this Note may be accelerated.  When I sign this Note, I represent to
you that I have reviewed and am in compliance with the terms contained in the
Commercial Loan Agreement.
 
7. PAYMENT.  I agree to pay this Note on demand.  Upon your demand the entire
unpaid balance of Principal and accrued interest, along with any earned, and
unpaid fees or charges, and the amount of any advances made on my behalf, will
be due and owing.  In addition, I agree to make the following payments: monthly
payments of accrued interest only, beginning April 18, 2011 and on the 18th day
of each month thereafter.
 
 Payments will be rounded to the nearest $.01.  With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf.  Payments scheduled to be paid on the
29th, 30th or 31st day of a month that contains no such day will, instead, be
made on the last day of such month.
 
8. PREPAYMENT.  I may prepay this Loan in full or in part at any time.  Any
partial prepayment will not excuse any later scheduled payments until I pay in
full.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
 
9. LOAN PURPOSE.  The purpose of this Loan is for working capital needs.
 
10. ADDITIONAL TERMS.  DURING THE TERM OF THIS PROMISSORY NOTE, I/WE HEREBY
AGREE TO PAY THIS LINE OF CREDIT DOWN TO 10% (PERCENT) OR LESS OF THE COMMITTED
LINE AMOUNT FOR AT LEAST THIRTY (30) CONSECUTIVE DAYS DURING EACH TWELVE (12)
MONTH PERIOD.
 
 THE OCCURRENCE OF ANY DEFAULT OF THE BORROWER(S) IN PAYMENT OF THIS PROMISSORY
NOTE SHALL ALSO CONSTITUTE AN EVENT OF DEFAULT WITH RESPECT TO THE INDEBTEDNESS
OF THE BORROWER(S) EVIDENCED BY THAT CERTAIN PROMISSORY NOTE NUMBER 103428-01
DATED MARCH 22, 2011, EXECUTED BY CTD HOLDINGS, INC., IN THE ORIGINAL PRINCIPAL
AMOUNT OF $325,000.00, TOGETHER WITH ANY AND ALL EXTENSIONS, RENEWALS,
MODIFICATIONS, SUBSTITUTIONS, REPLACEMENTS, AND CHANGES IN FORM THEREOF, WHICH
MAY FROM TIME TO TIME AND FOR ANY TERM OR TERMS ARE EFFECTED BY AN AGREEMENT
BETWEEN BORROWER(S) AND THE LENDER.
 
11. SECURITY.  The Loan is secured by separate security instruments prepared
together with this Note as follows:
 
 Document Name Parties to Document
 
 Security Agreement - CTD Holdings, Inc.CTD Holdings, Inc.
 
12. DUE ON SALE OR ENCUMBRANCE.  You may, at your option, declare the entire
balance of this Note to be immediately due and payable upon the creation of, or
contract for the creation of, any lien, encumbrance, transfer or sale of all or
any part of the Property.  This right is subject to the restrictions imposed by
federal law (12 C.F.R. 591), as applicable.  However, if I am in default under
this Agreement, I may not sell the inventory portion of the Property even in the
ordinary course of business.
 
13. WAIVERS AND CONSENT.  To the extent not prohibited by law, I waive protest,
presentment for payment, demand, notice of acceleration, notice of intent to
accelerate and notice of dishonor.
 
A. Additional Waivers By Borrower.  In addition, I, and any party to this Note
and Loan, to the extent permitted by law, consent to certain actions you may
take, and generally waive defenses that may be available based on these actions
or based on the status of a party to this Note.
 
(1) You may renew or extend payments on this Note, regardless of the number of
such renewals or extensions.
 
(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.
 
(3) You may release, substitute or impair any Property securing this Note.
 
(4) You, or any institution participating in this Note, may invoke your right of
set-off.
 
(5) You may enter into any sales, repurchases or participations of this Note to
any person in any amounts and I waive notice of such sales, repurchases or
participations.
 
(6) I agree that any of us signing this Note as a Borrower is authorized to
modify the terms of this Note or any instrument securing, guarantying or
relating to this Note.
 
(7) I agree that you may inform any party who guarantees this Loan of any Loan
accommodations, renewals, extensions, modifications, substitutions or future
advances.
 
B. No Waiver By Lender.  Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in this Note, or
any other Loan Document, shall not be construed as a waiver by you, unless any
such waiver is in writing and is signed by you.
 
14. COMMISSIONS.  I understand and agree that you (or your affiliate) will earn
commissions or fees on any insurance products, and may earn such fees on other
services that I buy through you or your affiliate.
 
15. APPLICABLE LAW.  This Note is governed by the laws of Florida, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law.  In the event of a dispute, the exclusive forum, venue
and place of jurisdiction will be in Florida, unless otherwise required by law.
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
16. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS.  My obligation to pay the
Loan is independent of the obligation of any other person who has also agreed to
pay it.  You may sue me alone, or anyone else who is obligated on the Loan, or
any number of us together, to collect the Loan.  Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan.  This Note shall inure to the benefit of and
be enforceable by you and your successors and assigns and shall be binding upon
and enforceable against me and my personal representatives, successors, heirs
and assigns.
 
17. AMENDMENT, INTEGRATION AND SEVERABILITY.  This Note may not be amended or
modified by oral agreement.  No amendment or modification of this Note is
effective unless made in writing and executed by you and me.  This Note and the
other Loan Documents are the complete and final expression of the agreement.  If
any provision of this Note is unenforceable, then the unenforceable provision
will be severed and the remaining provisions will still be enforceable.  No
present or future agreement securing any other debt I owe you will secure the
payment of this Loan if, with respect to this loan, you fail to fulfill any
necessary requirements or limitations of Sections 19(a), 32 or 35 of Regulation
Z or if, as a result, this Loan would become subject to Section 670 of the John
Warner National Defense Authorization Act for Fiscal Year 2007.
 
18. INTERPRETATION.  Whenever used, the singular includes the plural and the
plural includes the singular.  The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.
 
19. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS.  Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party's address listed in the DATE AND
PARTIES section, or to any other address designated in writing.  Notice to one
Borrower will be deemed to be notice to all Borrowers.  I will inform you in
writing of any change in my name, address or other application information.  I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Loan and to confirm your lien status on any Property.  Time is of the
essence.
 
20. CREDIT INFORMATION.  I agree to supply you with whatever information you
reasonably feel you need to decide whether to continue this Loan.  You will make
requests for this information without undue frequency, and will give me
reasonable time in which to supply the information.
 
21. ERRORS AND OMISSIONS.  I agree, if requested by you, to fully cooperate in
the correction, if necessary, in the reasonable discretion of you of any and all
loan closing documents so that all documents accurately describe the loan
between you and me.  I agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing
losses for failing to reasonably comply with your requests within thirty (30)
days.
 
22. WAIVER OF JURY TRIAL.  All of the parties to this Note knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any
other Loan Document or related obligation.  All of these parties acknowledge
that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.
 
23. SIGNATURES.  By signing, I agree to the terms contained in this Note.  I
also acknowledge receipt of a copy of this Note.
 
BORROWER:
 
CTD Holdings, Inc.
 
By: /s/ Charles E. Strattan                             
Charles E. Strattan, President
 
LENDER:
 
Sunstate Federal Credit Union
 
By: /s/ Brian
Miller                                                                
Brian Miller, Commercial Loan Officer
Page 4

--------------------------------------------------------------------------------
